Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of AMO-01 as the elected farnesyl dibenzodiazepinone compound in the reply filed on 12/13/2021 is acknowledged. 

Claim Status
	Claims 1-9, 37-38, and 30-43 are pending and examined in accordance to the elected species. Claims 10-36 and 39 are canceled. The amendment filed on 06/28/2022 in response to the Non-Final office Action of 07/01/2022 is acknowledged and has been entered.

Priority
This application is a 371 of PCT/IB2018/058345 10/25/2018, which claims priority to PRO 62/577,821 10/27/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 & 09/19/2022 has been considered by the examiner.


Action Summary

Claims 5 and 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in light of the claim amendment.
Claims 2, 37-38, and 43 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranger et al. (US2006/0276436 A1) are withdrawn in light of amending the independent claim 2 to recite that subject has a chromosomal deletion at 22q13.3.
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ranger et al. (US2006/0276436 A1) are withdrawn in light of claim amendment of independent claim 2.
Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over AMO Pharma Limited, June 07, 2016 cited in the IDS in view of Phelan, Mol Syndromol 2011;2:186-201, Gareth, PNAS, October 18, 2005, vol. 102, No. 42 pp. 15006-15011 are withdrawn in light of the amendment to claim 5 deleting the subject predisposed to develop PMS. 

				
				New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9, 37-38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over AMO Pharma Limited, June 07, 2016 cited in the IDS in view of Phelan, Mol Syndromol 2011;2:186-201, Gareth, PNAS, October 18, 2005, vol. 102, No. 42 pp. 15006-15011, and Ranger (US2006/0276436 A1).
AMO Pharma Limited suggests the use of AMO-1 as a Ras-ERK intracellular pathway activation inhibitor for the treatment of Fragile X syndrome (a common cause of autism), see first para. Moreover, AMO Pharma Limited teaches Fragile X syndrome is the most common cause of autism and symptoms of Fragile X syndrome include attention deficit and hyperactivity, anxiety, speech delay and seizures, see fifth para.
AMO Pharma Limited does not teach Phelan McDermid syndrome (PMS). In addition, AMP Pharma Limited does not teach the therapeutically effective amount of the at least one farnesyl dibenzodiazepinone compound is between 80 and 160 mg/m2, delivered to the subject over 4-8 hours. Moreover, AMO Pharma Limited does not teach the effective amount of the compound is between 0.1µg/kg and 200 mg/kg.
Phelan teaches the 22q13.3 deletion syndrome, also known as Phelan-McDermid syndrome, is a contiguous gene disorder resulting from deletion of the distal long arm of chromosome 22. In addition to normal growth and a constellation of minor dysmorphic features, this syndrome is characterized by neurological deficits which include global developmental delay, moderate to severe intellectual impairment, absent or severely delayed speech, and neonatal hypotonia. In addition, more than 50% of patients show autism or autistic-like behavior, and therefore it can be classified as a syndromic form of autism spectrum disorders (ASD). The differential diagnosis includes Angelman syndrome, velocardiofacial syndrome, fragile X syndrome, and FG syndrome. Almost all of these deletions include the gene SHANK3 which encodes a scaffold protein in the postsynaptic densities of excitatory synapses, connecting membrane-bound receptors to the actin cytoskeleton. (See Abstract.) Moreover, Phelan teaches males with fragile X syndrome may have autistic-like behavior and speech delay in addition to developmental delay, similar to individuals with deletion of 22q13.3. Physical features of older males with fragile X syndrome, including tall stature, long face, and large ears, are similar to features seen in some males with 22q13.3 deletion syndrome. (See page 192, left column, second paragraph.) Phelan teaches haploinsufficiency for SHANK3 is responsible for the ASD symptoms seen in many patients with 22ql3.3 deletion syndrome. (See page 196, right column, first paragraph.) Phelan further suggests that disruption of SHANK3 may be responsible for at least some of the phenotypic features of 22q13.3 deletion syndrome. (See page 188, left column, second paragraph.)
Gareth teaches extracellular signal-regulated kinase (ERK) signaling is important for neuronal synaptic plasticity. The protein kinase ribosomal S6 kinase (RSK)2 is reported to be a downstream target of ERK, uses a C-terminal motif to bind several PDZ domain proteins in heterologous systems and in vivo. In primary neurons, NMDA receptor (NMDA-R) activation leads to ERK and RSK2 activation and RSK-dependent phosphorylation of transfected Shank3, (See abstract.)
In sum, AMO Pharma Limited teaches AMO-1 (claimed elected compound) as a Ras-ERK intracellular pathway activation inhibitor for the treatment of Fragile X syndrome (a common cause of autism). Phelan teaches more than 50% of patients show autism or autistic-like behavior, and therefore it can be classified as a syndromic form of autism spectrum disorders (ASD) and the differential diagnosis includes fragile X syndrome. Phelan also suggests that disruption of SHANK3 may be responsible for at least some of the phenotypic features of 22q13.3 deletion syndrome.  Gareth teaches in primary neurons, NMDA receptor (NMDA-R) activation leads to ERK and RSK2 activation and RSK-dependent phosphorylation of transfected Shank3. (See abstract.) One would reasonably expect inhibition of Ras-ERK intracellular pathway activation with AMO-1 to the deactivation of ERK of transfected Shank3, which is responsible for at least some of the phenotypic features of 22q13.3 deletion syndrome (Phelan McDermid syndrome).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by AMP Pharma Limited to treat autistic-like behavior and speech delay in Phelan McDermid syndrome and/or treat/inhibit Phelan McDermid syndrome to give Applicant’s claimed method. One would have been motivated by the fact that Phelan teaches fragile X syndrome is one of the diagnostic features of Phelan McDermid syndrome and the fact that fragile X syndrome share similar symptoms as Phelan McDermid syndrome, but also because activation of ERK by NMDA-R in primary neurons leads to phosphorylation of transfected SHANK3 as taught by Gareth and also because Phelan teaches haploinsufficiency for SHANK3 is responsible for the ASD symptoms seen in many patients with 22ql3.3 deletion syndrome. (See page 196, right column, first paragraph.) and because Phelan further suggests that disruption of SHANK3 may be responsible for at least some of the phenotypic features of 22q13.3 deletion syndrome. (See page 188, left column, second paragraph.). One would reasonably expect AMO-1 having Ras-ERK activation inhibitory action for the treatment of autistic-like behavior and speech delay in fragile X syndrome to also successfully treat or inhibit Phelan McDermid syndrome via inhibition of the ERK activation in SHANK3 which is involved in the structure and function of synapses and support the hypothesis that the majority of 22q13.3 deletion syndrome neurological defects due to haploinsufficiency of SHANK3.

Ranger does not specifically teach the therapeutically effective amount of the at least one farnesyl dibenzodiazepinone compound is between 80 and 160 mg/m2, delivered to the subject over 4-8 hours. However, Ranger et al. teaches when administered by continuous intravenous infusion (CIV), the therapeutically effective amount ranges from about 10 mg/m2/day to about 1000 mg/m2/day, from about 20 mg/m2/day to about 750 mg/m2/day, from about 30 mg/m2/day to about 500 mg/m2/day, or about 120 mg/m2/day to about 480 mg/m2/day, see para [0150]. Ranger et al. further teaches the effective dose can be administered either as a single administration event (e.g., oral, topical or intranasal administration or bolus parenteral injection) or as a slow injection or continuous infusion, e.g. over 30 minutes to about 24 hours, see para [0153]. Moreover, Ranger et al. teaches continuous intravenous (CIV) administration of formulation D11 consisting of polysorbate 80, PEG-400, ethanol, saline, dextrose, and 25-75 mg/kg /day per body weight of compound 1 in healthy subject, see Example 11 and Table 4. Ranger does not disclose the exact claimed values, but does overlap: in such instances even, a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Therefore, the therapeutic dose of claims 41 and 42 are obvious over the range taught in para [0150] and [0153] of Ranger et al. with the expectation of producing acceptable pharmacokinetics and toxicity as taught by Ranger et al. since Ranger et al. teaches administration of compound 1 (claimed compound) in a formulation comprising a pharmaceutically acceptable excipient or diluent in a healthy subject produced acceptable pharmacokinetics, see Example 11 and Table 4.
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection is based on the combination of AMO Pharma Limited, Phelan, Gareth, and Ranger, and not AMO Pharma Limited, Phelan, Gareth, and Ranger alone. 
Applicant’s argument that AMO Pharma Limited mentions AMO-01 provides no further information about the chemical name or structure of the compound is not persuasive as claim 38 and the instant specification at paragraph [0010] defines AMO-01 as the claimed elected compound. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628